  Case 6:20-cv-00895-RBD-EJK Document 1 Filed 05/26/20 Page 1 of 5 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ANNETTE T. TORRUELLAS,

                       Plaintiff,

-v-                                                                CIVIL ACTION NO.
                                                                      6:20-cv-00895
CREDIT ACCEPTANCE, CREDIT
ACCEPTANCE CORPORATION

                       Defendants.
                                                   /

                                    NOTICE OF REMOVAL

          COMES NOW defendant Credit Acceptance Corporation ("Credit Acceptance"), by and

through its undersigned counsel, pursuant to the provisions of 28 U.S.C. §§ 1331, 1441 and

1446, appearing specially so as to preserve any and all defenses available under Rule 12 of the

Federal Rules of Civil Procedure, any and all defenses under the federal laws of bankruptcy and

specifically preserving the right to demand arbitration pursuant to contractual agreements and the

Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and hereby gives notice of the removal of this

action from the County Court in and for Seminole County, Florida, to the United States District

Court for the Middle District of Florida, Orlando Division. In support of this notice of removal,

Credit Acceptance states as follows:

                                       I. INTRODUCTION

          1.    Plaintiff Annette T. Torruellas (“Plaintiff”) commenced this action by filing a

complaint against Credit Acceptance in the County Court in and for Seminole County, Florida,

Case Number 202-CC-001151-20-S on or about April 29, 2020.




43512659 v1
  Case 6:20-cv-00895-RBD-EJK Document 1 Filed 05/26/20 Page 2 of 5 PageID 2



          2.   Plaintiff’s complaint asserts claims against Credit Acceptance relating to alleged

improper credit reporting on an account and an alleged failure to respond to Plaintiff’s request

for validation of the account. See generally Compl.

          3.   Based on these allegations, Plaintiff purports to assert claims against Credit

Acceptance under the federal Fair Debt Collection Practices Act (“FDCPA”) and Fair Credit

Reporting Act (“FCRA”). See id.

          4.   This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

question jurisdiction is present. Section 1441 provides, in pertinent part:

               Except as otherwise expressly provided by Act of Congress, any
               civil action brought in a State court of which the district courts of
               the United States have original jurisdiction, may be removed by
               the defendant or the defendants, to the district court of the United
               States for the district and division embracing the place where such
               action is pending.

28 U.S.C. § 1441(a).

                         II. FEDERAL QUESTION JURISDICTION

          5.   Federal district courts have “original jurisdiction of all civil actions arising under

the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

based upon a federal question exists when a federal question is presented on the face of a

plaintiff's complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

          6.   This is a civil action arising under the Constitution, laws, or treatises of the United

States, because Plaintiff is asserting claims against Credit Acceptance based upon alleged

violations of the FDCPA and FCRA, which are federal consumer protection statutes. See

Compl.; see also 15 U.S.C. § 1692 et seq., and 15 U.S.C. 1681 et seq.

          7.   Accordingly, Plaintiff's FDCPA and FCRA claims arise under the laws of the

United States and could have been originally filed in this Court. See Inetianbor v. CashCall, Inc.,



43512659 v1                                      2
  Case 6:20-cv-00895-RBD-EJK Document 1 Filed 05/26/20 Page 3 of 5 PageID 3



923 F. Supp. 2d 1358 (S.D. Fla. 2013) (holding that removal was proper because the district

court had subject-matter jurisdiction over the claims that were based on alleged violations the

FCRA); Boone v. JP Morgan Chase Bank, N.A., 447 F. App'x 961, 963 (11th Cir. 2011) (holding

that removal was proper because the district court had subject-matter jurisdiction over the claims

that were based on alleged violations of federal statutes including the FDCPA).

                   III. ADOPTION AND RESERVATION OF DEFENSES

          8.    Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of any of Credit Acceptance’s rights to assert any defense or affirmative matter,

including, but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2)

improper venue; (3) insufficiency of process; (4) insufficiency of service of process; (5)

improper joinder of claims and/or parties; (6) failure to state a claim; (7) the mandatory

arbitrability of some or all of the claims; (8) failure to join indispensable parties; or (9) any other

pertinent defense available under Fla. or Fed. R. Civ. P. 12, any state or federal statute, or

otherwise.

                            IV. PROCEDURAL REQUIREMENTS

          9.    This case is a civil action within the meaning of the Acts of Congress relating to

the removal of cases.

          10.   True and correct copies of “all process, pleadings, and orders” served on Credit

Acceptance to date are attached hereto as Exhibit “A” in conformity with 28 U.S.C. § 1446(a).

          11.   This notice of removal is filed within the time frame set forth in 28 U.S.C. § 1446,

as Credit Acceptance was served with process on May 5, 2020.

          12.   Credit Acceptance has heretofore sought no similar relief.

          13.   The United States District Court for the Middle District of Florida, Orlando

Division, is the court and division embracing the place where this action is pending in state court.


43512659 v1                                       3
  Case 6:20-cv-00895-RBD-EJK Document 1 Filed 05/26/20 Page 4 of 5 PageID 4



          14.    Contemporaneously with the filing of this notice of removal, Credit Acceptance

has filed a copy of same with the clerk of the County Court in and for Seminole County, Florida

and a notice of filing notice of removal. Written notice of the filing of this notice of removal has

also been served upon the Plaintiff.

          15.    Credit Acceptance reserves the right to supplement this notice of removal by

adding any jurisdictional defenses which may independently support a basis for removal.

          WHEREFORE, Credit Acceptance prays that this Court take jurisdiction of this action

and issue all necessary orders and process to remove this action from the County Court in and for

Seminole County, Florida, to the United States District Court for the Middle District of Florida,

Orlando Division.

          Respectfully submitted this 26th day of May, 2020.

                                         s/ Matthew T. Mitchell
                                         Matthew T. Mitchell (FL Bar No. 0018319)
                                         BURR & FORMAN LLP
                                         200 South Orange Avenue
                                         Suite 800
                                         Orlando, FL 32801
                                         Telephone: (407) 540-6600
                                         Facsimile: (407) 540-6601
                                         mmitchel@burr.com
                                         Attorney for Defendant
                                         CREDIT ACCEPTANCE CORPORATION




43512659 v1                                      4
  Case 6:20-cv-00895-RBD-EJK Document 1 Filed 05/26/20 Page 5 of 5 PageID 5



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 26, 2020, I electronically filed the foregoing with

the Clerk of Court by using the Notice of Electronic Filing via CM/ECF and served on the

following by directing same to their address through first-class, United States mail, postage

prepaid:

                                    Annette T. Torruellas
                                    1255 Guinevere Drive
                                  Casselberry, Florida 32707


                                           s/ Matthew T. Mitchell
                                           Attorney




43512659 v1                                   5
